— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Weber, J.), imposed August 1, 2012, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267 [2011]; People v Lopez, 6 NY3d 248, 257 [2006]; People v DeSimone, 80 NY2d 273, 283 [1992]), and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Rivera, Leventhal and Sgroi, JJ., concur.